Citation Nr: 0915972	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  97-31 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 70 percent for generalized anxiety disorder, prior to 
January 7, 1998.

2.  Entitlement to a staged initial disability evaluation in 
excess of 50 percent for generalized anxiety disorder, for 
the period from January 7, 1998.

3.  Entitlement to a staged initial disability evaluation in 
excess of 70 percent for generalized anxiety disorder, for 
the period beginning January 9, 2001.

4.  Entitlement to a staged initial disability evaluation in 
excess of 50 percent for generalized anxiety disorder, for 
the period beginning May 10, 2002.

5.  Entitlement to a staged initial disability evaluation in 
excess of 70 percent for generalized anxiety disorder, for 
the period beginning September 4, 2007.

6.  Entitlement to a staged initial disability evaluation in 
excess of 50 percent for generalized anxiety disorder, for 
the period from March 5, 2008.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The appellant and his parents


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran served on active duty from December 1995 to 
August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The RO, in the October 1997 rating decision, granted the 
Veteran's claim of entitlement to service connection for 
generalized anxiety disorder, and assigned a 30 percent 
disability evaluation, effective August 16, 1996.  The 
Veteran appealed.  
  
The Board issued a decision in October 2006, which granted 
the Veteran a 50 percent disability evaluation for his 
generalized anxiety disorder, but denied the Veteran a 
disability evaluation in excess of 50 percent.  He appealed 
to the U.S. Court of Appeals for Veterans Claims (Court).  

In June 2007, his representative and VA's Office of General 
Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the Board's 
decision to deny a disability evaluation in excess of 50 
percent, and remand the case for readjudication in compliance 
with directives specified.  The Court issued an Order in July 
2007, granting the joint motion and returned the case to the 
Board.

This case was most recently before the Board in October 2007, 
wherein the Board, in order to comply with the Joint Motion, 
remanded the Veteran's claim of entitlement to an increased 
disability rating for generalized anxiety disorder for 
additional development and due process consideration in order 
to comply with the Court's Order.  The case has been returned 
to the Board for appellate consideration.


FINDING OF FACT

From August 16, 1996, and throughout the rating periods on 
appeal, the Veteran's service-connected generalized anxiety 
disorder has been manifested by suicidal ideation, impaired 
sleep, near continuous anxiety and depression, impaired 
impulse control, mood disturbances, poor hygiene, and an 
inability to establish and maintain effective relationships, 
productive of total occupational and social impairment.  


CONCLUSION OF LAW

From August 16, 1996, and throughout the rating periods on 
appeal, the criteria are met for a 100 percent rating for 
generalized anxiety disorder.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9400 (1996 & 2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The October 1997 rating decision on appeal granted the 
Veteran's claim of entitlement to service connection for 
generalized anxiety disorder.  As such, his filing of a 
notice of disagreement as to the initial rating assigned does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  73 Fed. Reg. 23353 - 23356 (April 30, 2008) (as 
it amends 38 C.F.R. § 3.159 to add paragraph (b)(3), 
effective May 30, 2008).  Rather, the Veteran's appeal as to 
the initial rating assignment triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefits allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
A letter dated in August 2008, from the agency of original 
jurisdiction (AOJ) to the appellant, outlined the criteria 
for all possible higher ratings for a neurosis (under 
Diagnostic Code 9411) which are exactly the same as under 
Diagnostic Code 9400, applicable in rating the disability at 
issue.  This letter informed the appellant of what evidence 
was required to substantiate his claim for an increased 
disability rating, and also informed him of his and VA's 
respective duties for obtaining evidence.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA 
post-service treatment and examinations.  Additionally, the 
claims file contains the Veteran's own statements in support 
of his claim, including transcripts of his testimony before a 
Decision Review Officer (DRO) of the RO, and the undersigned 
Veterans Law Judge (VLJ) of the Board.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as in the 
present case, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

Since the award of service connection, effective August 16, 
1996, the regulations pertaining to the evaluation of mental 
disorders were amended, effective November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (1996) (presently codified at 
38 C.F.R. §§ 4.125-4.130 (2005)).  Generally, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran will apply unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  But see VAOPGCPREC 7-2003 (Nov. 19, 2003), 
pointing out that the U. S. Court of Appeals for the Federal 
Circuit - in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) - overruled Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), to the extent that Karnas conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  Notwithstanding Karnas, however, the prior 
version may be applied, if more favorable, to periods 
preceding and following the change.  See also VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008).

The provisions of 38 C.F.R. § 4.132, Diagnostic Code 9400 
(for rating generalized anxiety disorder), as in effect prior 
to November 7, 1996, reflect that assignment of a 50 percent 
rating is warranted where there is evidence of considerable 
impairment in ability to establish or maintain effective or 
favorable relationships with people, and that by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The next higher rating of 70 percent 
under the old standards requires evidence that the ability to 
establish and maintain effective or favorable relations with 
people is severely impaired, or that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest possible schedular rating of 100 
percent under the old standards requires demonstration that 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or that the Veteran is demonstrably 
unable to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9435 (as in effect prior to November 
7, 1996).  See also Johnson v. Brown, 7 Vet. App. 95, 96 
(1994).

According to the current regulations, effective November 7, 
1996, a mental disorder should be evaluated "based on all 
the evidence of record that bears on occupational and social 
impairment . . . ."  See 38 C.F.R. § 4.126(a) (2008).  The 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9400 (as in 
effect from November 7, 1996) reflect that a 50 percent 
disability evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  For the next higher 70 percent 
evaluation to be warranted, there must be occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms such as: suicidal ideation; obsessive rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.   A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
Ibid.

An initial rating of 70 percent was assigned for the 
disability at issue, effective from August 16, 1996, pursuant 
to 38 C.F.R. § 4.132, Diagnostic Code 9400 (for rating 
generalized anxiety disorder), as in effect prior to November 
7, 1996.  Subsequently, the RO decreased the Veteran's 
disability evaluation to 50 percent, effective January 7, 
1998 and then increased it to 70 percent effective January 9, 
2001.  Effective May 10, 2002, his disability evaluation was 
decreased to 50 percent again, but effective September 4, 
2007, the RO increased his disability evaluation to 70 
percent.  Most recently, effective March 5, 2008, his 
disability evaluation was again reduced to 50 percent 
disabling.  The Veteran's disability evaluations for the time 
periods from January 7, 1998 were assigned pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9400, as in effect from 
November 7, 1996.

For the following reasons, and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that, under both the 
old and new rating criteria, the severity of the Veteran's 
generalized anxiety disorder most closely approximates the 
criteria for a higher 100 percent disability rating for the 
entire rating period on appeal, from August 16, 1996.  See 
38 C.F.R. § 4.132, Diagnostic Code 9400 (for rating 
generalized anxiety disorder (as in effect prior to November 
7, 1996) and 38 C.F.R. § 4.130, Diagnostic Code 9400 (as in 
effect from November 7, 1996).  So this is the rating that 
must be assigned.  See 38 C.F.R. § 4.7.

The Board observes that the objective clinical evidence of 
record shows that the Veteran has episodes of suicidal 
ideation, social impairment in relations with peers and 
family, impaired impulse control, and that he exhibits 
neglect of his personal appearance.  Throughout the rating 
period on appeal, the Veteran also complains of anxiety and 
depression, anhedonia, irritability, and sleep impairment.  
Likewise, the objective medical evidence of record confirms 
that the Veteran's symptomatology includes chronic sleep 
impairment, impaired concentration, a constricted, flat, 
anxious or broad affect, and problems controlling his anger.  
(See, i.e., VA medical records dated June 1997, January and 
February 1998, February 1999, April 2000, January 2001, May 
2003, August 2004, February 2006, March 2007, September 2007; 
August 2005 and March 2008 VA examination reports).  The 
medical evidence of record also shows that he has problems 
with his family and prefers social isolation.  Likewise, the 
medical evidence of record, as demonstrated at his 
VA examinations, confirms he has chronic anxiety, depression, 
and occasional suicidal ideation.  His concentration and 
cognition are also impaired.   Moreover, the medical evidence 
of record demonstrates that he began experiencing 
occupational impairment due to problems with authority and 
failing to report for work as required.  Aside from this, he 
also has problems with immaturity, low self-esteem, and an 
occasionally tangential thought process.

Similarly, the reports of his VA compensation examinations 
show that his GAF scores have ranged from 40 to 75.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM IV), GAF scores of 31-40 are indicative of some 
impairment in reality testing or communication or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  GAF scores 
of 41 to 50 are indicative of serious impairment in social, 
occupational, or school functioning.  A higher score of 51 to 
60 is indicative of moderate symptoms such as a flat affect 
or occasional panic attacks, or moderate difficulty in social 
or occupational functioning (i.e., few friends, conflicts 
with peers).  GAF scores of 61 to 70 contemplate mild 
symptoms, while GAF scores from 71 to 80 contemplate that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors, with no more than slight 
impairment in social, occupational, or school functioning.  
Id.  While the Board acknowledges that not all of the GAF 
scores reported during the rating periods on appeal are 
consistent with a 100 percent rating under Diagnostic Code 
9400, the Board finds that the characterization of the 
Veteran's generalized anxiety disorder as causing major 
impairment of functioning, and the assigned GAF scores of 50 
or less are not inconsistent with the assignment of a 100 
percent rating under both the former and revised versions of 
Diagnostic Code 9400.  Moreover, GAF scores are not 
dispositive of the rating to be assigned, and must be 
considered in conjunction with the evidence of record as a 
whole.

The Board acknowledges that the evidence does not show he 
experiences obsessional rituals that interfere with routine 
activities, has grossly impaired thought processes or 
communications, or that he experiences delusions and 
hallucinations.  Also, his behavior has not been shown to be 
grossly inappropriate and there is no evidence that he is in 
persistent danger of hurting himself or others.  Nor is there 
evidence that he totally neglects his personal appearance and 
hygiene.  Likewise, there is no evidence that he manifests 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality or total isolation.  While not 
every criteria is met for a 100 percent rating pursuant to 
Diagnostic Code 9400 (as in effect prior to and from November 
7, 1996) the listed criteria are simply guidelines for 
determining whether the veteran meets the dominant criteria.  
The dominant criteria are total occupational and social 
impairment.  In this case, the evidence of record shows that 
the veteran has essentially total occupational impairment and 
severe social impairment.  Accordingly, based on all the 
evidence of record, the manifestations of the veteran's 
generalized anxiety disorder most closely approximate the 
criteria contemplated for a 100 percent initial evaluation 
under the provisions of Diagnostic Code 9400, as in effect 
prior to and from November 7, 1996.  Moreover, when a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.




ORDER

A higher 100 percent rating is granted for generalized 
anxiety disorder, for the rating periods on appeal, from 
August 16, 1996, subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


